
	
		II
		110th CONGRESS
		1st Session
		S. 730
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Dodd (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to protect
		  voting rights and to improve the administration of Federal elections, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Voting Opportunity and Technology Enhancement Rights Act
			 of 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. National Federal write-in absentee
				ballot.
					Sec. 4. Voter verified
				ballots.
					Sec. 5. Requirements for counting
				provisional ballots.
					Sec. 6. Minimum required voting systems
				and poll workers in polling places.
					Sec. 7. Election day
				registration.
					Sec. 8. Integrity of voter registration
				list.
					Sec. 9. Early voting.
					Sec. 10. Acceleration of study on election
				day as a public holiday.
					Sec. 11. Improvements to voting
				systems.
					Sec. 12. Voter registration.
					Sec. 13. Establishing voter
				identification.
					Sec. 14. Impartial administration of
				elections.
					Sec. 15. Strengthening the election
				assistance commission.
					Sec. 16. Authorization of
				appropriations.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)The right of all
			 eligible citizens to vote and have their vote counted is the cornerstone of a
			 democratic form of government and the core precondition of government of the
			 people, by the people, and for the people.
				(2)The right of
			 citizens of the United States to vote is a fundamental civil right guaranteed
			 under the United States Constitution.
				(3)Congress has an
			 obligation to reaffirm the right of each American to have an equal opportunity
			 to vote and have that vote counted in Federal elections, regardless of color,
			 ethnicity, disability, language, or the resources of the community in which
			 they live.
				(4)Congress has an
			 obligation to ensure the uniform and nondiscriminatory exercise of that right
			 by removing barriers in the form of election administration procedures and
			 technology and insufficient and unequal resources of State and local
			 governments.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To secure the
			 opportunity to participate in democracy for all eligible American citizens by
			 establishing a national Federal write-in absentee ballot for Federal
			 elections.
				(2)To expand and
			 establish uniform and nondiscriminatory requirements and standards to remove
			 administrative procedural barriers and technological obstacles to casting a
			 vote and having that vote counted in Federal elections.
				(3)To expand and
			 establish uniform and nondiscriminatory requirements and standards to provide
			 for the accessibility, accuracy, verifiability, privacy, and security of all
			 voting systems and technology used in Federal elections.
				(4)To provide a
			 Federal funding mechanism for the States to implement the requirements and
			 standards to preserve and protect voting rights and the integrity of Federal
			 elections in the United States.
				3.National Federal
			 write-in absentee ballot
			(a)In
			 General
				(1)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						CAdditional
				Requirements
							321.Use of
				national Federal write-in absentee ballot
								(a)In
				GeneralAny person who is otherwise qualified to vote in a
				Federal election in a State shall be permitted to use the national Federal
				write-in absentee ballot prescribed by the Election Assistance Commission under
				section 298 to cast a vote in an election for Federal office.
								(b)Submission and
				Processing
									(1)In
				generalExcept as otherwise provided in this section, a national
				Federal write-in absentee ballot shall be submitted and processed in the manner
				provided by law for absentee ballots in the State involved.
									(2)DeadlineAn
				otherwise eligible national Federal write-in absentee ballot shall be counted
				if postmarked or signed before the close of the polls on election day and
				received by the appropriate State election official on or before the date which
				is 10 days after the date of the election or the date provided for receipt of
				absentee ballots under State law, whichever is later.
									(c)Special
				RulesThe following rules shall apply with respect to national
				Federal write-in absentee ballots:
									(1)In completing the
				ballot, the voter may designate a candidate by writing in the name of the
				candidate or by writing in the name of a political party (in which case the
				ballot shall be counted for the candidate of that political party).
									(2)In the case of
				the offices of President and Vice President, a vote for a named candidate or a
				vote by writing in the name of a political party shall be counted as a vote for
				the electors supporting the candidate involved.
									(3)Any abbreviation,
				misspelling, or other minor variation in the form of the name of a candidate or
				a political party shall be disregarded in determining the validity of the
				ballot.
									(d)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2008.
								.
				(2)Conforming
			 amendmentSection 401 of the Help America Vote Act of 2002 (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and subtitle C.
				(b)National
			 Federal Write-in Absentee Ballot
				(1)In
			 generalTitle II of the Help America Vote Act of 2002 (42 U.S.C.
			 15321 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						EGuidance and
				Standards
							297.National
				Federal write-in absentee ballot
								(a)Form of
				BallotThe Commission shall prescribe a national Federal write-in
				absentee ballot (including a secrecy envelope and mailing envelope for such
				ballot) for use in elections for Federal office.
								(b)StandardsThe
				Commission shall prescribe standards for—
									(1)distributing the
				national Federal write-in absentee ballot, including standards for distributing
				such ballot through the Internet; and
									(2)processing and
				submission of the national Federal write-in absentee
				ballot.
									.
				(2)Conforming
			 amendmentSection 202 of the Help America Vote Act of 2002 (42
			 U.S.C. 15322) is amended by redesignating paragraphs (5) and (6) as paragraphs
			 (6) and (7), respectively, and by inserting after paragraph (4) the following
			 new paragraph:
					
						(5)carrying out the
				duties described in subtitle
				E.
						.
				(c)Coordination
			 with Uniformed and Overseas Citizens Absentee Voting Act
				(1)In
			 generalThe Presidential designee under the Uniformed and
			 Overseas Absentee Voting Act, in consultation with the Election Assistance
			 Commission, shall facilitate the use and return of the national Federal
			 write-in ballot for absent uniformed services voters and overseas
			 voters.
				(2)DefinitionsThe
			 terms absent uniformed service voter and overseas
			 voter shall have the meanings given such terms by section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973gg–6).
				4.Voter verified
			 ballots
			(a)Verification
				(1)In
			 generalSection 301(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15481(a)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Voter verified
				ballotsIn order to meet the requirements of paragraph (1)(A)(i),
				on and after January 1, 2009:
							(A)The voting system
				shall provide an independent means of voter verification which meets the
				requirements of subparagraph (B) and which allows each voter to verify the
				ballot before it is cast and counted.
							(B)A means of voter
				verification meets the requirements of this subparagraph if the voting system
				allows the voter to choose from one of the following options to verify the
				voter’s vote selection:
								(i)A
				paper record.
								(ii)An audio
				record.
								(iii)A pictorial
				record.
								(iv)An electronic
				record or other means that provides for voter verification that is accessible
				for individuals with disabilities, including nonvisual accessibility for the
				blind and visually impaired, in a manner that provides privacy and independence
				equal to that provided for other voters.
								(C)Any means of
				verification described in clause (ii), (iii), or (iv) of subparagraph (B) must
				provide verification which is equal or superior to verification through the use
				of a paper record.
							(D)The requirements
				of this paragraph shall not apply to any voting system purchased before January
				1, 2009, in order to meet the requirements of paragraph
				(3)(B).
							.
				(2)Conforming
			 amendmentClause (i) of section 301(a)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481(a)(1)(A)(i)) is amended by inserting
			 and consistent with the requirements of paragraphs (2), (4), and
			 (7) after independent manner.
				(b)GuidanceSubtitle
			 E of title II of the Help America Vote Act of 2002, as added by this Act, is
			 amended by adding at the end the following new section:
				
					298.Voter verified
				ballotsThe Commission shall
				issue uniform and nondiscriminatory standards—
						(1)for voter
				verified ballots required under section 301(a)(7); and
						(2)for meeting the
				audit requirements of section
				301(a)(2).
						.
			(c)Reports
				(1)Election
			 assistance commissionSection 207 of the Help America Vote Act of
			 2002 (42 U.S.C. 15327) is amended by redesignating paragraph (5) as paragraph
			 (6) and by inserting after paragraph (4) the following new paragraph:
					
						(5)A description of
				the progress on implementing the voter verified ballot requirements of section
				301(a)(7) and the impact of the use of such requirements on the accessibility,
				privacy, security, usability, and auditability of voting
				systems.
						.
				(2)State
			 reportsSection 258 of the Help America Vote Act of 2002 (42
			 U.S.C. 15408) is amended by striking and at the end of paragraph
			 (2), by striking the period at the end of paragraph (3) and inserting ;
			 and, and by adding at the end the following new paragraph:
					
						(4)an analysis and
				description in the form and manner prescribed by the Commission of the progress
				on implementing the voter verified ballot requirements of section
				301(a)(7).
						.
				5.Requirements for
			 counting provisional ballots
			(a)In
			 GeneralSection 302 of the Help America Vote Act of 2002 (42
			 U.S.C. 15482) is amended by redesignating subsection (d) as subsection (e) and
			 by inserting after subsection (c) the following new subsection:
				
					(d)Statewide
				Counting of Provisional BallotsFor purposes of subsection
				(a)(4), notwithstanding at which polling place a provisional ballot is cast
				within the State, the State shall count such ballot if the individual who cast
				such ballot is otherwise eligible to
				vote.
					.
			(b)Effective
			 Date
				(1)In
			 generalSubsection (e) of section 302 of the Help America Vote
			 Act of 2002 (42 U.S.C. 15482(e)), as redesignated under subsection (a), is
			 amended by adding at the end the following:
					
						(2)Effective date
				for statewide counting of provisional ballotsEach State shall be
				required to comply with the requirements of subsection (d) on and after January
				1,
				2008.
						.
				(2)Conforming
			 amendmentSubsection (e) of section 302 of the Help America Vote
			 Act of 2002 (42 U.S.C. 15482(e)), as redesignated under subsection (a), is
			 amended by striking Each and inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2),
				each
						.
				6.Minimum required
			 voting systems and poll workers in polling places
			(a)In
			 GeneralSubtitle C of title III of the Help America Vote Act of
			 2002, as added by this Act, is amended by adding at the end the following new
			 section:
				
					322.Minimum
				required voting systems and poll workers
						(a)In
				GeneralEach State shall provide for the minimum required number
				of voting systems and poll workers for each polling place on the day of any
				Federal election and on any days during which such State allows early voting
				for a Federal election in accordance with the standards determined under
				section 299.
						(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2008.
						.
			(b)StandardsSubtitle
			 E of the Help America Vote Act of 2002, as added and amended by this Act, is
			 amended by adding at the end the following new section:
				
					299.Standards for
				establishing the minimum required voting systems and poll workers
						(a)In
				GeneralThe Commission shall issue standards regarding the
				minimum number of voting systems and poll workers required in each polling
				place on the day of any Federal election and on any days during which early
				voting is allowed for a Federal election.
						(b)DistributionThe
				standards described in subsection (a) shall provide for a uniform and
				nondiscriminatory geographic distribution of such systems and workers.
						(c)DeviationThe
				standards described in subsection (a) shall permit States, upon providing
				adequate public notice, to deviate from any allocation requirements in the case
				of unforseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter
				turnout.
						.
			7.Election day
			 registration
			(a)RequirementSubtitle
			 C of title III of the Help America Vote Act of 2002, as added and amended by
			 this Act, is amended by adding at the end the following new section:
				
					323.Election day
				registration
						(a)In
				General
							(1)RegistrationNotwithstanding
				section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg–6), each State shall permit any individual on the day of a Federal
				election—
								(A)to register to
				vote in such election at the polling place using the form established by the
				Election Assistance Commission pursuant to section 297; and
								(B)to cast a vote in
				such election.
								(2)ExceptionThe
				requirements under paragraph (1) shall not apply to a State in which, under a
				State law in effect continuously on and after the date of the enactment of this
				Act, there is no voter registration requirement for individuals in the State
				with respect to elections for Federal office.
							(b)Effective
				DateEach State shall be required to comply with the requirements
				of subsection (a) on and after January 1,
				2009.
						.
			(b)Election Day
			 Registration FormSubtitle E of title II of the Help America Vote
			 Act of 2002, as added and amended by this Act, is amended by adding at the end
			 the following new section:
				
					299A.Election day
				registration formThe
				Commission shall develop an election day registration form for elections for
				Federal
				office.
					.
			8.Integrity of
			 voter registration listSubtitle C of title III of the Help America
			 Vote Act of 2002, as added and amended by this Act, is amended by adding at the
			 end the following new section:
			
				324.Removal from
				voter registration list
					(a)Public
				NoticeNot later than 45 days before any Federal election, each
				State shall provide public notice of all names which have been removed from the
				voter registration list of such State under section 303 since the later of the
				most recent election for Federal office or the day of the most recent previous
				public notice provided under this section.
					(b)Notice to
				Individual Voters
						(1)In
				generalNo individual shall be removed from the voter
				registration list under section 303 unless such individual is first provided
				with a notice which meets the requirements of paragraph (2).
						(2)Requirements of
				noticeThe notice required under paragraph (1) shall be—
							(A)provided to each
				voter in a uniform and nondiscriminatory manner;
							(B)consistent with
				the requirements of the National Voter Registration Act of 1993 (42 U.S.C.
				1973gg et seq.); and
							(C)in the form and
				manner prescribed by the Election Assistance Commission.
							(c)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2008.
					.
		9.Early
			 voting
			(a)In
			 GeneralSubtitle C of title III of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
				
					325.Early
				voting
						(a)In
				GeneralEach State shall allow individuals to vote in an election
				for Federal office not less than 15 days prior to the day scheduled for such
				election in the same manner as voting is allowed on such day.
						(b)Minimum Early
				Voting RequirementsEach polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) shall—
							(1)allow such voting
				for no less than 4 hours on each day (other than Sunday); and
							(2)have uniform
				hours each day for which such voting occurs.
							(c)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2008.
						.
			(b)Standards for
			 Early VotingSubtitle E of the Help America Vote Act of 2002, as
			 added and amended by this Act, is amended by adding at the end the following
			 new section:
				
					299B.Standards for
				early voting
						(a)In
				GeneralThe Commission shall issue standards for the
				administration of voting prior to the day scheduled for a Federal election.
				Such standards shall include the nondiscriminatory geographic placement of
				polling places at which such voting occurs.
						(b)DeviationThe
				standards described in subsection (a) shall permit States, upon providing
				adequate public notice, to deviate from any requirement in the case of
				unforseen circumstances such as a natural disaster, terrorist attack, or a
				change in voter
				turnout.
						.
			10.Acceleration of
			 study on election day as a public holidaySection 241 of the Help America Vote Act of
			 2002 (42 U.S.C. 15381) is amended by adding at the end the following new
			 subsection:
			
				(d)Report on
				Election Day
					(1)In
				generalThe report required under subsection (a) with respect to
				election administration issues described in subsection (b)(10) shall be
				submitted not later than 6 months after the date of the enactment of the
				Voting Opportunity and Technology Enhancement
				Rights Act of 2007.
					(2)Authorization
				of appropriationsOf the amount authorized to be appropriated
				under section 210 for fiscal year 2007, $100,000 shall be authorized solely to
				carry out the purposes of this
				subsection.
					.
		11.Improvements to
			 voting systems
			(a)In
			 GeneralSubparagraph (B) of section 301(a)(1) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481(a)(1)(B)) is amended by striking , a
			 punch card voting system, or a central count voting system.
			(b)Clarification
			 of Requirements for Punch Card SystemsSubparagraph (A) of
			 section 301(a)(1) of the Help America Vote Act of 2002 (42 U.S.C.
			 15481(a)(1)(A)) is amended by inserting punch card voting
			 system, after any.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2008.
			12.Voter
			 registration
			(a)In
			 GeneralParagraph (4) of section 303(b) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15483(b)(4)) is amended by adding at the end the
			 following new subparagraph:
				
					(C)ExceptionOn
				and after January 1, 2009—
						(i)in lieu of the
				questions and statements required under subparagraph (A), such mail voter
				registration form shall include an affidavit to be signed by the registrant
				attesting both to citizenship and age; and
						(ii)subparagraph (B)
				shall not
				apply.
						.
			(b)Internet
			 RegistrationSubtitle C of title III of the Help America Vote Act
			 of 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
				
					326.Internet
				registration
						(a)Internet
				RegistrationEach State shall establish a program under which
				individuals may access and submit voter registration forms electronically
				through the Internet.
						(b)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2009.
						.
			(c)Standards for
			 Internet RegistrationSubtitle E of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
				
					299C.Standards for
				Internet registration programsThe Commission shall establish standards
				regarding the design and operation of programs which allow electronic voter
				registration through the
				Internet.
					.
			13.Establishing
			 voter identification
			(a)In
			 General
				(1)In person
			 votingClause (i) of section 303(b)(2)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(2)(A)(i)) is amended by striking
			 or at the end of subclause (I) and by adding at the end the
			 following new subclause:
					
						(III)executes a
				written affidavit attesting to such individual’s identity;
				or
						.
				(2)Voting by
			 mailClause (ii) of section 303(b)(2)(A) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15483(b)(2)(A)(ii)) is amended by striking
			 or at the end of subclause (I), by striking the period at the
			 end of subclause (II) and inserting ; or, and by adding at the
			 end the following new subclause:
					
						(III)a written
				affidavit, executed by such individual, attesting to such individual’s
				identity.
						.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2008.
				(b)Standards for
			 Verifying Voter InformationSubtitle E of the Help America Vote
			 Act of 2002, as added and amended by this Act, is amended by adding at the end
			 the following new section:
				
					299D.Voter
				identificationThe Commission
				shall develop standards for verifying the identification information required
				under section 303(a)(5) in connection with the registration of an individual to
				vote in a Federal
				election.
					.
			14.Impartial
			 administration of electionsSubtitle C of title III of the Help America
			 Vote Act of 2002, as added and amended by this Act, is amended by adding at the
			 end the following new section:
			
				327.Election
				administration requirements
					(a)Notice of
				Changes in State Election LawsNot later than 15 days prior to
				any Federal election, each State shall issue a public notice describing all
				changes in State law affecting the administration of Federal elections since
				the most recent prior election.
					(b)Observers
						(1)In
				generalEach State shall allow uniform and nondiscriminatory
				access to any polling place for purposes of observing a Federal election
				to—
							(A)party
				challengers;
							(B)voting rights and
				civil rights organizations; and
							(C)nonpartisan
				domestic observers and international observers.
							(2)Notice of
				denial of observation requestEach State shall issue a public
				notice with respect to any denial of a request by any observer described in
				paragraph (1) for access to any polling place for purposes of observing a
				Federal election. Such notice shall be issued not later than 24 hours after
				such denial.
						(c)Effective
				DateEach State shall be required to comply with the requirements
				of this section on and after January 1,
				2008.
					.
		15.Strengthening
			 the Election Assistance Commission
			(a)Budget
			 RequestsPart 1 of subtitle A of title II of the Help America
			 Vote Act of 2002 (42 U.S.C. 15321 et seq.) is amended by inserting after
			 section 209 the following new section:
				
					209A.Submission of
				budget requestsWhenever the
				Commission submits any budget estimate or request to the President or the
				Office of Management and Budget, it shall concurrently transmit a copy of such
				estimate or request to the Congress and to the Committee on House
				Administration of the House of Representatives and the Committee on Rules and
				Administration of the
				Senate.
					.
			(b)Exemption From
			 Paperwork Reduction ActParagraph (1) of section 3502 of title
			 44, United States Code, is amended by redesignating subparagraphs (B), (C), and
			 (D) as subparagraphs (C), (D), and (E), respectively, and by inserting after
			 subparagraph (A) the following new subparagraph:
				
					(B)the Election
				Assistance
				Commission;
					.
			(c)RulemakingSection
			 209 of the Help America Vote Act of 2002 (42 U.S.C. 15239) is amended—
				(1)by striking
			 The Commission and inserting the following:
					
						(a)In
				GeneralExcept as provided in subsection (b), the
				Commission
						,
				and
				(2)by inserting at
			 the end the following new subsection:
					
						(b)ExceptionOn
				and after January 1, 2008, subsection (a) shall not apply to any authority
				granted under subtitle E of this title or subtitle C of title
				III.
						.
				(d)NIST
			 AuthoritySubtitle E of title II of the Help America Vote Act of
			 2002, as added and amended by this Act, is amended by adding at the end the
			 following new section:
				
					299E.Technical
				supportAt the request of the
				Commission, the Director of the National Institute of Standards and Technology
				shall provide the Commission with technical support necessary for the
				Commission to carry out its duties under this
				title.
					.
			(e)Authorization
			 of AppropriationsSection 210 of the Help America Vote Act of
			 2002 (42 U.S.C. 15330) is amended by striking for each of fiscal years
			 2003 through 2005 such sums as may be necessary (but not to exceed $10,000,000
			 for each such year) and inserting $23,000,000 for fiscal year
			 2007 (of which $3,000,000 are authorized solely to carry out the purposes of
			 section 299E) and such sums as may be necessary for succeeding fiscal
			 years.
			16.Authorization
			 of appropriationsSubsection
			 (a) of section 257 of the Help America Vote Act of 2002 (42 U.S.C. 15408(a)) is
			 amended by adding at the end the following new paragraphs:
			
				(4)For fiscal year
				2007, $2,000,000,000.
				(5)For each fiscal
				year after 2007, such sums as are
				necessary.
				.
		
